UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Name of Fund: Period: Company Name Meeting Date CUSIP Ticker Approach Resources, Inc. 05/30/2013 03834A103 arex Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election for Director - J. Ross Craft ISSUER FOR FOR 1.2 Election for Director - Bryan H. Lawrence ISSUER FOR FOR 2 Advisory Vote to Approve Executive Compensation ISSUER FOR FOR 3 To ratify the appointment of Hein & Associates LLP as the Company's Independent Registered Public Accounting Firm for the Fiscal Year Ending Dec 31,2013 ISSUER Company Name Meeting Date CUSIP Ticker Chesapeake Energy Corporation 6/17/2013 chk Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a Election of Director: Bob G. Alexander ISSUER FOR FOR 1b Election of Director: Merrill A. "Pete" Miller Jr. ISSUER FOR FOR 1c Election of Director: Thomas L. Ryan ISSUER FOR FOR 1d Election of Director: Vincent J. Intrieri ISSUER FOR FOR 1e Election of Director: Frederic M. Poses ISSUER FOR FOR 1f Election of Director: Archie W. Dunham ISSUER FOR FOR 1g Election of Director: R. Brad Martin ISSUER FOR FOR 1h Election of Director: Louis A. Raspino ISSUER FOR FOR 2 Approve Amendment to our Certificate of Incorporation to Declassify our Beard of Directors ISSUER FOR FOR 3 Approve an Amendment to our Bylaws to implement Proxy Access ISSUER FOR FOR 4 Approve an Amendment to our Certificate of Incorporation to Eliminate Supermajority Voting Requirements ISSUER FOR FOR 5 Approve an Amendment to our 2003 Stock Award Plan For Non-Employee Directors ISSUER FOR FOR 6 An Advisory Vote to Approve Our Named Executive Officer Compensation ISSUER FOR FOR 7 Approve an Amendment to Our Long Term Incentive Plan ISSUER FOR FOR 8 Approve the adoption of Our Incentive Plan ISSUER FOR FOR 9 To Ratify the Appointment of PriceWaterHouseCoopers LLP as Our Independent Registered Public Accounting Firm For the Fiscal Year Ending December 31, 2013 ISSUER AGAINST AGAINST 10 Shareholder Proposal Relating to Creation of Risk Oversight Committee ISSUER AGAINST AGAINST 11Shareholder Proposal Relating to Re-Incorporation In Delaware ISSUER AGAINST AGAINST 12 Shareholder Proposal Relating to Accelerated Vesting of Senior Executives' Equity Awards Upon a Change if Control ISSUER Company Name Meeting Date CUSIP Ticker Coinstar Inc. 6/27/2013 19259P300 cstr Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a Election of Director: Nora M. Denzel ISSUER FOR FOR 1b Election of Director: Ronald B. Woodard ISSUER AGAINST FOR 2 Amendment of the restated certificate of incorporation to change the name of the companies ISSUER FOR FOR 3 Advisory resolution to approve the compensation of the company's independent registered public accounting firm ISSUER FOR FOR Ratification of Appointment of KPMG LLP as the Company's Independent Registered Public Accounting Firm ISSUER Company Name Meeting Date CUSIP Ticker First Financial Bancorp 05/28/2013 ffbc Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1 A vote for election of the following nominees - FOR ALL - David Barker, Cynthia Booth, Mark Collar, Claude Davis,Murph Knapke, Susan Knust,William Kramer,Maribeth Rahe ISSUER FOR FOR 1.1 Election of Director: J. Wickliffe Ach ISSUER FOR FOR 1.10 William J. Kramer ISSUER ABSTAIN ABSTAIN 1.11 Richard E. Olszewski ISSUER FOR FOR 1.12 Maribeth S. Rahe ISSUER FOR FOR 1.2 Election of Director: David S. Barker ISSUER ABSTAIN ABSTAIN 1.3 Election of Director: Cynthia O. Booth ISSUER ABSTAIN ABSTAIN 1.4 Mark A. Collar ISSUER ABSTAIN ABSTAIN 1.5 Donald M. Cisle, Sr. ISSUER ABSTAIN ABSTAIN 1.6 Claude E. Davis ISSUER FOR FOR 1.7 Corrine R. Finnerty ISSUER ABSTAIN ABSTAIN 1.8 Murph Knapke ISSUER FOR FOR 1.9 Susan L. Knust ISSUER FOR FOR 2 Ratification of Ernst & Young LLP as Independent Auditors ISSUER FOR FOR 3 Advisory (Non-Binding) Vote On the Compensation of the Company's Executive Officers ISSUER Company Name Meeting Date CUSIP Ticker Graftech International 05/14/2013 gti Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1 Election of Directors - FOR ALL - Randy W. Carson, Mary B. Cranston, Harold E. Layman, Ferrell P. McClean, Steven R. Shawley, Craig S. Shular ISSUER FOR FOR 2 To approve, by non-binding advisory vote, our executive compensation ISSUER FOR FOR 3 Approval of the appointment of PriceWaterHouseCoopers LLP as theindependent registered public accounting firm for the current fiscal year ending December 31,2013 ISSUER Company Name Meeting Date CUSIP Ticker GSI Group 05/15/2013 36191c205 gsig Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election of Directors: Stephen W. Bershad ISSUER FOR FOR 1.2 Election of Directors: Harry L. Bosco ISSUER FOR FOR 1.3 Election of Directors: Dennis J. Fortino ISSUER FOR FOR 1.4 Election of Directors: Ira J. Lamel ISSUER FOR FOR 1.5 Election of Directors: Dominic A. Romeo ISSUER FOR FOR 1.6 Election of Directors: John A. Roush ISSUER FOR FOR 1.7 Election of Directors: Thomas N. Secor ISSUER FOR FOR 2 Advisory Note on the Company's Executive Compensation ISSUER FOR FOR 3 Advisory Note on the Frequency of Future Advisory Votes on Executive Compensation ISSUER FOR FOR 4 To Appoint PriceWaterHouseCooper LLP as the Company's Independent Registered Public Accounting Firm to Serve Until the 2014 Annual of Shareholders ISSUER Company Name Meeting Date CUSIP Ticker Hallmark Financial Services 5/30/2013 40624Q203 hall Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election of Directors: Mark E. Schwarz ISSUER FOR FOR 1.2 Election of Directors: Scott L. Berlin ISSUER FOR FOR 1.3 Election of Directors: James H. Graves ISSUER FOR FOR 1.4 Jim W. Henderson ISSUER FOR FOR 2 Approve Executive Compensation ISSUER FOR FOR 3 Proposal to Amend the 2005 Long Tern insurance Plan ISSUER Company Name Meeting Date CUSIP Ticker Live Nation Entertainment 6/6/2013 lyv Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election of Director: Mark Carleton ISSUER FOR FOR 1.2 Election of Director: Michael Rapino ISSUER FOR FOR 1.3 Election of Director: Mark S. Shapiro ISSUER FOR FOR 2 Amend Certificate of Incorporation to Eliminate the Company's Classified Board of Directors, Together With Other Conforming Changes ISSUER AGAINST FOR 3 Advisory Vote on the Compensation of Live Nation Entertainment Named Executive Officers ISSUER FOR FOR 4 Ratification of Appointment of Ernst & Young LLP as Live Nation Entertainment'sIndependent Registered Public Accounting Firm For the 2013 Fiscal Year ISSUER Company Name Meeting Date CUSIP Ticker Neustar, Inc. 6/18/2013 64126x201 nsr Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a Election for Director - Gareth C.C Chang ISSUER FOR FOR 1b Election for Director - Lisa A. Hook ISSUER FOR FOR 1c Election for Director - Hellene S. Runtagh ISSUER FOR FOR 2 Ratification of Ernst & Young LLP as the Company's Independent Accounting Firm for 2013 ISSUER FOR FOR 3 Approval of an Advisory Resolution Executive Compensation ISSUER Company Name Meeting Date CUSIP Ticker SEI Investments 5/22/2013 seic Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a Election of Directors: Alfred P. West, Jr. ISSUER AGAINST FOR 1b Election of Directors: William M. Doran ISSUER FOR FOR 2 Approve on an Advisory Basis the Compensation of Named Executive Officers ISSUER FOR FOR 3 Ratify the Appointment of PriceWaterHouseCoopers LLP as Independent Registered Public Accountants for the Fiscal 2012 ISSUER FOR FOR ISSUER Company Name Meeting Date CUSIP Ticker Tessera Technologies 6/07/2013 88164l100 tsra Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election for Director - Tudor Brown ISSUER FOR FOR 1.2 Election for Director - John Chenault ISSUER FOR FOR 1.3 Election for Director - George Cwynar ISSUER FOR FOR 1.4 Election for Director - Peter A. Feld ISSUER FOR FOR 1.5 Election for Director - Richard Hill ISSUER FOR FOR 1.6 Election for Director - Thomas Lacey ISSUER FOR FOR 1.7 Election for Director - George A. Ridedl ISSUER FOR FOR 1.8 Election for Director - Christopher A. Seams ISSUER FOR FOR 1.9 Election for Director - Donald E. Stouf ISSUER FOR FOR 1.10 Election for Director - Timothy J. Stulz ISSUER FOR FOR 2 To hold advisory vote on executive compensation ISSUER FOR FOR 3 To Ratify the appointment of PriceWaterHouseCoopers LLP as the Independent Registered Public accounting firm of the company for it's fiscal year ending December 31, 2013 ISSUER FOR FOR 4 To approve amendment restatements of the employee stock purchase plan ISSUER FOR FOR 5 Approve the International Employee stock purchase plan ISSUER Company Name Meeting Date CUSIP Ticker White Mountain Insurance Group 5/23/2013 g9618e107 wtm Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election of Director: M.W. Davis* ISSUER FOR FOR 1.10 Election of Director: Nicoll@ ISSUER FOR FOR 1.11 Election of Director: Pearson@ ISSUER FOR FOR 1.12 Election of Director: Trace@ ISSUER FOR FOR 1.13 Election of Director: Waters@ ISSUER FOR FOR 1.14 Election of Director: Pitts# ISSUER FOR FOR 1.15 Election of Director: Repasy# ISSUER FOR FOR 1.16 Election of Director: Trace# ISSUER FOR FOR 1.17 Election of Director: Waters# ISSUER FOR FOR 1.18 Election of Director: Repasy## ISSUER FOR FOR 1.19 Election of Director: Trace## ISSUER FOR FOR 1.2 Election of Director: Holiday* ISSUER FOR FOR 1.20 Election of Director: Waters## ISSUER FOR FOR 1.21 Election of Director: Repasy& ISSUER FOR FOR 1.22 Election of Director:Thorstensson& ISSUER FOR FOR 1.23 Election of Director: Trace& ISSUER FOR FOR 1.24 Election of Director: Waters& ISSUER FOR FOR 1.25 Election of Director: Dashfield! ISSUER FOR FOR 1.26 Election of Director: Lars Ek! ISSUER FOR FOR 1.27 Election of Director: Thorstensson ISSUER FOR FOR 1.28 Election of Director: Waters! ISSUER FOR FOR 1.29 Election of Director: Brehm$ ISSUER FOR FOR 1.3 Election of Director: Smith* ISSUER FOR FOR 1.30 Election of Director: Kolar$ ISSUER FOR FOR 1.31 Election of Director: Nicoll$ ISSUER FOR FOR 1.32 Election of Director: Treacy$ ISSUER FOR FOR 1.33 Election of Director: Barrette$$ ISSUER FOR FOR 1.34 Election of Director: Foy$$ ISSUER FOR FOR 1.35 Election of Director: Pitts$$ ISSUER FOR FOR 1.36 Election of Director: Trace$$ ISSUER FOR FOR 1.4 Election of Director: J. Davis+ ISSUER FOR FOR 1.5 Election of Director: Lars Ek+ ISSUER FOR FOR 1.6 Election of Director: Kensil+ ISSUER FOR FOR 1.7 Election of Director: Onselius+ ISSUER FOR FOR 1.8 Election of Director: Thostensson+ ISSUER FOR FOR 1.9 Election of Director: Waters+ ISSUER FOR FOR 10 Approval of The Advisory Resolution On Executive Compensation ISSUER FOR FOR 11 Approval of Share Inventory For And Performance Criteria In, The Company's Long-Term Incentive Plan ("LTIP") ISSUER FOR FOR 12 Approval of The Appointments of Pricewaterhousecoopers LLP ("PWC") As The Company's Independent Registered Public Accounting Firm for 2013 ISSUER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 5, 2013
